Citation Nr: 0900925	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1984 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, denied 
service connection for a right shoulder condition, granted 
service connection for patellofemoral syndrome of the right 
knee at a 10 percent disability rating and granted service 
connection for lumbar strain at a 20 percent disability 
rating.

In October 2008, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge 
(videoconference hearing); a copy of this transcript is 
associated with the record.   


FINDINGS OF FACT

1.  There is no competent medical evidence that shows that 
the veteran's right shoulder disorder is related to service.  

2.  The veteran's service-connected right knee patellofemoral 
syndrome is not manifested by malunion of the tibia and 
fibula with moderate knee or ankle disability.

3.  Prior to April 8, 2008, the veteran's service-connected 
lumbar strain was not manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less or unfavorable 
ankylosis of the entire thoracolumbar spine.

4.  As of April 8, 2008, the veteran's service-connected 
lumbar strain was manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less. 

5.  The veteran's service-connected lumbar strain has not 
caused neurological manifestations. 


CONCLUSIONS OF LAW

1.  A right shoulder condition was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).   

2.  The criteria for an initial disability rating in excess 
of 10 percent for right knee patellofemoral syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.104, 
Diagnostic Codes 5299-5262 (2008).    

3.  Prior to April 8, 2008, the criteria for an initial 
disability rating in excess of 20 percent for lumbar strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003), 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5237 
(2008).    

4.  As of April 8, 2008, the criteria for an initial 
disability rating of 40 percent, but no higher, for lumbar 
strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003), 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5237 
(2008).    




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the veteran's claim for service connection for 
a right shoulder condition, the duty to notify was satisfied 
by way of a letter sent to the appellant in December 2002 
that fully addressed all notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In terms of the veteran's claim for entitlement to service 
connection for his right shoulder condition, although this 
notice was not provided until November 2007, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The veteran is challenging the initial evaluation assigned 
following the grant of service connection for right knee 
patellofemoral syndrome and lumbar strain.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied with regard to his 
claim for increased initial disability ratings for his right 
knee patellofemoral syndrome and lumbar strain.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA 
examination reports, private physician's medical records and 
statements, the veteran's videoconference testimony and lay 
statements have been associated with the record.  The veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded VA medical examinations in October 
2003, April 2005 and April 2008.  The Board notes that the 
record was held open based for sixty days upon the veteran's 
indication at his videoconference hearing that he would be 
submitting medical records from a private chiropractor; 
however, the veteran did not submit any additional records 
during the allotted time.  It should be noted that the RO 
also attempted to obtain these records but received no 
response and informed the veteran of this fact.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

At his hearing, the veteran contended that he has a right 
shoulder condition that is a result of injuries he received 
while in the service and that his current shoulder condition 
should therefore be service-connected.  

Service treatment records reflect that the veteran was seen 
in February 1985 for right shoulder pain from lifting weights 
four days prior.  His pain had not improved.  He had full 
range of motion with tenderness.  The assessment was 
tendonitis in the right shoulder with AC sprain.  He was to 
discontinue lifting for the following ten to fourteen days.  
In April 1994 he was seen for pain in his right shoulder that 
appeared to be associated with heart palpitations.  He was 
seen again in September 1994 for pain in his right shoulder 
due to weight lifting.  He was instructed to refrain from 
weight lifting for three days.  The veteran testified that he 
had chronic pain in his right shoulder throughout service, 
but that he dealt with it by taking over the counter pain 
medications.  The record contains examination reports from 
the veteran's time in the Army National Guard.  Reports of 
Medical Examination and History from October 1998 and May 
2001 reflect a normal upper extremities and no painful or 
"trick" shoulder.

At his October 2003 VA examination, the veteran reported that 
he had initially injured his right shoulder while lifting 
weights in the service, and that he had shooting pains and 
aches, which were exacerbated by exercise and occurred as 
often as two to three times per day and lasted for 20 
minutes. Upon examination, the veteran's right shoulder 
appeared normal.  The veteran has full range of motion of his 
right shoulder, and the examiner noted that it was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  A contemporaneous x-ray report 
revealed that the veteran's right shoulder was within normal 
limits.  The examiner concluded that there was no diagnosis 
because there was no pathology to render a diagnosis.

At his April 2005 VA examination, the veteran had no focal 
tenderness.  His range of motion was normal with the 
exception that his forward flexion was limited to 150 
degrees.  The examiner noted that the range of motion, where 
limited, was limited by pain, but not fatigue, weakness, lack 
of endurance or incoordination.  Strength of the rotator cuff 
and deltoid was 5/5.  Sensation around the shoulder was 
normal.  A contemporaneous x-ray report revealed mild to 
moderate AC joint arthropathy, with no evidence of acute 
fracture or dislocation.  The examiner diagnosed right 
shoulder strain, but did provide an opinion as to whether the 
veteran's right shoulder condition was related to service.  

At his April 2008 VA examination, the veteran had range of 
motion of his shoulder of 135 degrees of forward flexion, 170 
degrees of abduction, 80 degrees of internal rotation and 50 
degrees of external rotation.  He did not have any 
instability, tenderness or any clinical abnormality, and he 
was neurovascularly intact in his upper extremities.  
Contemporaneous x-ray reports showed that the veteran had 
very minimal acromioclavicular arthritis in his right 
shoulder.  The examiner concluded that the veteran's shoulder 
symptoms were more likely related to normal aging than to 
injuries which occurred while he was in the service.  The 
examiner noted that he had not reviewed the veteran's claims 
folder.  In a hand-written addendum dated a few days later, 
the examiner noted that he had since reviewed the claims 
folder, and that it did substantiate injury, complaints and 
evaluation of the right shoulder in February 1985 and also 
continuing complaints in the 1990s.  

Based upon the evidence of record, the Board finds that the 
veteran's right shoulder condition is not related to his time 
on active duty.  While the veteran's service treatment 
records show treatment for shoulder tendonitis and pain from 
weight lifting, the October 1998 and May 2001 examination 
reports reflected normal upper extremities and no painful or 
"trick" shoulder, and the first post-service evidence of 
treatment for his right shoulder is the October 2003 VA 
examination, which did not show any diagnosed disorder of the 
right shoulder.  The April 2005 VA examiner diagnosed right 
shoulder strain, but did not link the condition to the 
veteran's time in the military.  The April 2008 VA examiner 
diagnosed minimal acromioclavicular arthritis in his right 
shoulder.  The report reflected that, prior to reviewing the 
veteran's claims folder; the examiner opined that the 
veteran's shoulder symptoms were more likely related to 
normal aging than to injuries which occurred while he was in 
the service.  Once the examiner reviewed the claims folder, 
he noted that the veteran's service treatment records 
substantiated injuries and pain in his right shoulder in the 
service, but the examiner did not indicate that this altered 
his opinion in terms of the etiology of the veteran's right 
shoulder arthritis.  As noted above, to establish service 
connection, there must be medical evidence of a current 
disability, of incurrence of an injury in service and a nexus 
between the in-service injury and the current disability 
established by medical evidence.  Boyer, supra.  Medical 
evidence is required to fulfill the nexus requirement.  
Grottveit, supra.  In the present case, there is no medical 
evidence showing a link between the veteran's in service 
right shoulder treatment and his current diagnosis of very 
minimal acromioclavicular arthritis in his right shoulder.  
As such, service connection for a right shoulder condition is 
denied.  

As noted, the veteran has contended his in-service right 
shoulder injuries caused his current right shoulder 
condition; however, the veteran is not competent to render 
opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Increased rating - right knee patellofemoral syndrome

At his hearing, the veteran contended that his right knee is 
more severe than is shown by his current disability rating.  
He testified that he has constant aching pain, weakness and 
instability.  

The veteran's right knee patellofemoral syndrome is currently 
rated at a 10 percent disability rating under Diagnostic 
Codes 5299 and 5262.  Diagnostic Code 5299 indicates that the 
veteran's right knee disability has been rated by analogy.  
Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2008).  Diagnostic Code 5262 pertains to 
impairment of the tibia and fibula.  Malunion of the tibia 
and fibula with slight knee or ankle disability is rated at a 
10 percent disability rating and malunion of the tibia and 
fibula with moderate knee or ankle disability is rated at a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

At his October 2003 VA examination, the veteran complained of 
weakness, constant aching and pain while walking.  Upon 
examination, range of motion of the veteran's right knee was 
135 degrees and was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
Drawer and the McMurray tests of the right knee were within 
normal limits.  Examination of the right knee revealed 
crepitus.  The diagnosis was patellofemoral syndrome with 
knee pain, stiffness and crepitus.

A May 2004 magnetic resonance imaging (MRI) study reflected 
that the veteran had a nondisplaced horizontal tear of the 
posterior horn of the medial meniscus with some associated 
maceration or partial tear of the inferior articular surface 
of the middle horn, mild to moderate joint effusion with no 
sign of a Baker's cyst, moderate chondromalacia of the 
patella as described above and old osteochondrosis dissecans 
of the lateral femoral condyle with no current evidence of 
any acute reactive process.  

At his April 2005 VA examination, the veteran indicated that 
his right knee bothers him throughout the day.  Upon 
examination, the right knee appeared normal.  Palpation 
revealed tenderness globally around the knee and at the 
patellofemoral joint.  Range of motion was 0 to 130 degrees, 
not limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  Strength of quadriceps and hamstrings was 
5/5.  Sensation was normal around the knee.  McMurray's test 
was positive for pain medially and laterally and Lachman test 
was 1+ anteriorly, negative posteriorly.  There was no varus 
or valgus instability.  

At his April 2008 VA examination, the veteran reported that 
his knee swelled constantly and that he had constant, aching 
pain.  Upon examination, the veteran had no swelling, heat or 
instability, and his range of motion was 0 to 125 degrees.  
There was very minimal patellofemoral crepitation.  He was 
neurovascularly intact and his leg length was equal.  The 
examiner diagnosed mild patellofemoral pain syndrome.  He did 
not demonstrate additional limitation in his knee.  

Based upon the evidence of record, the Board finds that at 
the veteran's right knee patellofemoral syndrome does not 
warrant a higher disability rating under Diagnostic Code 
5262.  As noted above, in order to warrant a higher 
disability rating, the veteran's knee would need to show 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  In this case, there is no evidence that the 
symptoms of the veteran's right knee condition approximates 
malunion of the tibia and fibula or that his right knee 
condition causes moderate knee disability.  While the 
veteran's knee has caused pain, his range of motion has been 
consistently full in regard to extension and has been limited 
to a minor amount in terms of flexion.  Upon examination, he 
had no swelling, heat or instability.  There was very minimal 
patellofemoral crepitation.  As such, the veteran's right 
knee disability does not meet the criteria for a higher 
disability rating under Diagnostic Code 5262.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

The Board has considered rating the veteran's service-
connected right knee disability under other Diagnostic Codes 
in order to provide him with the most beneficial rating 
available.  

The veteran has been diagnosed with arthritis based on x-ray 
reports, which is rated under Diagnostic Code 5003.  Pursuant 
to Diagnostic Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Limitation of motion is rated under Diagnostic Codes 5260 and 
5261.  Pursuant to Diagnostic Code 5260, a 20 percent 
disability rating is warranted when flexion is limited to 30 
degrees, a 10 percent disability rating is warranted when it 
is limited to 45 degrees and a noncompensable disability 
rating is warranted when it is limited to 60 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  
Correspondingly, under Diagnostic Code 6261, a 20 percent 
disability rating is warranted when leg extension is limited 
to 15 degrees, a 10 percent disability rating is warranted 
when it is limited to 10 degrees and a noncompensable 
disability rating is warranted when it is limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  
Standard range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  If the evidence shows compensable limitation of both 
flexion and extension, two separate disability ratings may be 
assigned.  VAOPGCPREC 9-2004.

The veteran has not had limitation of motion of his right 
knee that would be compensable, or meet the criteria for at 
least a 10 percent disability rating, under Diagnostic Codes 
5260 or 5261 at any time over the appeals period.  His right 
knee flexion has been consistently full and his extension has 
been limited, at most, to 125 degrees.  As such, the 
veteran's right knee disability would not warrant disability 
ratings based on limitation of extension or flexion under 
Diagnostic Codes 5260 or 5261.  Further, under Diagnostic 
Code 5003, his right knee arthritis would only provide a 10 
percent disability rating, as the veteran's right knee 
arthritis does not cause occasional incapacitating 
exacerbations, which would be needed to warrant a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right knee disability under Diagnostic Codes 5003 
and 5257.  VA's general counsel has held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (1997).  The general counsel 
subsequently clarified that for a knee disability rated under 
Diagnostic Code 5257 to warrant a separate disability rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

In this case, however, there is no evidence that the veteran 
has any instability of his right knee.  At his October 2003 
VA examination, the Drawer and the McMurray tests of the 
right knee were within normal limits.  At his April 2005 VA 
examination, there was no varus or valgus instability.  At 
his April 2008 VA examination, the veteran had no 
instability.  Therefore, even if the veteran were rated at a 
10 percent disability rating under Diagnostic Code 5003 for 
arthritis, he would not be entitled to a separate disability 
rating for instability, and would remain at a 10 percent 
disability rating for his right knee disability.  

Increased rating - lumbar strain

At his hearing, the veteran testified that his back 
disability is more severe than in represented by his 20 
percent disability rating, and that he should be entitled to 
a higher disability rating. 

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

The veteran's service-connected lumbar strain is rated at a 
20 percent disability rating under Diagnostic Code 5295, 
which was in effect prior to September 26, 2003.  Under 
Diagnostic Code 5295, lumbosacral strain with muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in the standing position was rated at a 20 percent 
disability rating.  Severe lumbosacral strain with listing of 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, was 
rated at a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

At his October 2003 VA examination, the veteran indicated 
that his lower back ached constantly and that that pain 
travelled occasionally into his left buttocks and leg.  Upon 
examination, the veteran had no complaints of radiating pain 
on movement.  Muscle spasm was absent and there was negative 
straight leg raising on both sides.  There was tenderness of 
the paraspinal muscle on the left side.  The veteran's range 
of motion was flexion to 60 degrees, with pain beginning at 
45 degrees, extension to 35 degrees, right and left lateral 
flexion to 40 degrees and right and left rotation to 35 
degrees.  The examiner noted that range of motion of the 
spine was additionally limited by pain and pain had the major 
functional impact.  Range of motion was not additionally 
limited by fatigue, weakness, lack or endurance or 
incoordination.  There was no ankylosis of the spine and 
there were no signs of intervertebral disc syndrome present.  

The April 2005 examination report shows that the veteran had 
sharp back pain sometimes radiated down his left leg to his 
ankle.  Flare ups consist of pain but not weakness, 
fatigability, lack or endurance or incoordination.  He was 
able to walk as far as he wanted but had increased pain the 
further he walked.  He had not been incapacitated.  Upon 
examination, palpation revealed tenderness on the left side 
where there was a large amount of paraspinal muscle spasm.  
Range of motion was forward flexion to 40 degrees, extension 
to 20 degrees, left and right bending to 10 degrees, and left 
and right rotation to 30 degrees.  Range of motion was not 
limited by pain weakness, fatigability, lack of endurance of 
lack of coordination.  Strength of hip flexors, quadriceps, 
gastrocnemius, tibialis anterior and extensor hallucis longus 
was 5/5 bilaterally.  Patellar reflexes were 2+ bilaterally 
and Lasegue sign was negative.  The diagnosis was lumbar 
strain.  

Private medical records from July 2007 reflect that the 
veteran's range of motion of his thoracolumbar spine was 
forward flexion to 65, 85 and 90 degrees, extension to 30 
degrees, right and left lateral flexion to 25 and 230 
degrees, right rotation to 45 degrees and left rotation to 
45, 40 and 45 degrees.

The April 2008 VA examination showed that the veteran walked 
with a normal gait including heel and toe.  He stood straight 
and bent to 45, 30 and 20 degrees.  He complained of 
tenderness in his central low back and there was spasm there.  
He was able to side bend to 10 degrees to the right and 20 
degrees to the left, to rotate 35 degrees to the right and 30 
to the left and extend 30 degrees.  He complained of 
tightness at the extremes of motion.  The diagnosis was 
chronic lumbar sprain with minimal spondylosis.  The examiner 
noted that his neurological examination was normal, and that 
he did not have any incapacitating episodes in the previous 
year.  

The Board finds that, prior to April 8, 2008, the date of his 
VA examination, the veteran's back disability did not warrant 
a higher disability rating.  As noted above, in order to 
warrant a higher disability rating under Diagnostic Code 
5295, the veteran's back disability would need to be 
manifested by severe lumbosacral strain with listing of whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
However, there is no evidence that the veteran's lumbar 
strain was ever so severe as to cause listing of the whole 
spine to one side or loss of lateral motion.  While the 
veteran had limitations in his forward flexion, he could 
forward bend to 60 degrees at his October 2003 VA 
examination, and to 40 degrees at this April 2005 
examination.  Both examiners noted that his range of motion 
was not limited by pain weakness, fatigability, lack of 
endurance of lack of coordination.  As such, the veteran's 
service-connected lumbar strain does not warrant an increased 
rating under Diagnostic Code 5295, prior to April 8, 2008.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The Board has considered rating the veteran's service-
connected lumbar strain under other Diagnostic Codes in order 
to provide him with the most beneficial rating; however, 
there is no evidence that the veteran had ankylosis of the 
spine or severe limitation of motion of the lumbar spine.  In 
addition, the veteran did not have intervertebral disc 
syndrome during the period prior to April 8, 2008.  
38 U.S.C.A. § 4.71a, Diagnostic Codes 5289, 5292, 5293 
(2003).

In terms of the current rating criteria for disabilities of 
the spine, Diagnostic Codes 5235 to 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243, pertaining to intervertebral disc syndrome, is 
evaluated under the Formula for Rating IVDS Based on 
Incapacitating Episodes.  Under the General Formula, for 
spine disabilities with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, combined range of motion of the thoracolumbar spine 
not greater than 120 degrees or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).

Prior to April 8, 2008, the veteran's service-connected back 
disability does not warrant a higher disability rating under 
the General Formula.  In order for a higher disability rating 
to be assigned under the General Formula, the veteran's 
service-connected back disability would need to be manifested 
by forward flexion of the thoracolumbar spine 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  However, at his October 2003 VA examination, the 
veteran's forward flexion of his lumbar spine was to 60 
degrees, with pain beginning at 45 degrees.  There was no 
ankylosis of the spine and there were no signs of 
intervertebral disc syndrome present.  At his April 2005 VA 
examination, forward flexion was to 40 degrees and his range 
of motion was not limited by pain weakness, fatigability, 
lack of endurance of lack of coordination.  July 2007 private 
medical records reflect that the veteran's forward flexion 
was to 65, 85 and 90 degrees.  As such, a higher disability 
rating would not be warranted under the General Formula for 
the veteran's service-connected back disability as it was 
manifested prior to April 8, 2008.  The Board also notes that 
there was no evidence that the veteran had intervertebral 
disc syndrome prior to April 8, 2008.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

As of April 8, 2008, however, the Board finds that the 
veteran's service-connected back disability warrants a 40 
percent disability rating under the current rating criteria.  
At his April 2008 VA examination, the veteran had forward 
flexion of his lumbar spine to 45, 30 and 20 degrees and 
complained of tenderness in his central low back where there 
was spasm.  He complained of tightness at the extremes of 
motion.  The Board finds that, based upon this evidence, the 
veteran's service-connected lumbar strain approximates the 
criteria for a 40 percent disability rating, as his 
limitation of motion of his lumbar spine is generally limited 
to 30 degrees.  As such, the veteran is granted a 40 percent 
disability rating for his service-connected lumbar strain as 
of April 8, 2008.  

Since the veteran was diagnosed with spondylosis at his 
April 8, 2008, VA examination, the Board has considered 
rating him under Diagnostic Code 5243 for IVDS.  As noted 
above, IVDS is rated either under the General Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes.  It has been shown that the veteran is eligible for 
a 40 percent disability rating under the General Formula.  
Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 40 percent disability rating is warranted for 
IVDS with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months and a 60 percent disability rating is warranted for 
IVDS with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).  The April 2008 VA 
examiner noted that the veteran did not have any 
incapacitating episodes in the previous year.  As such, a 
higher disability rating for the veteran's service-connected 
back disability would not be warranted under Diagnostic Code 
5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.





The Board notes that, while the veteran has indicated that he 
has radiating pain from his back into his legs, the medical 
evidence of record does not show that his service-connected 
back disability has caused any neurological manifestations.

In terms of the veteran's right knee and spine disabilities, 
the veteran's disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's right knee and spine disabilities 
are currently resulting in frequent hospitalizations or 
marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for increased ratings for his right knee and spine 
disability prior to April 8, 2008, the "benefit-of-the-doubt" 
rule is not applicable.  See 38 U.S.C.A. § 5107(b).  In 
reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal. 
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's right knee disability has been persistently 
more severe than the extent of disability contemplated under 
the assigned rating at any time during the period of this 
initial evaluation.  As indicated, the disability rating for 
the lumbar spine has been staged.  Fenderson, supra.  






ORDER

Service connection for right shoulder disorder is denied.  

A disability rating in excess of 10 percent for right knee 
patellofemoral syndrome is denied.

A disability rating in excess of 20 percent for lumbar strain 
is denied prior to April 8, 2008.

As of April 8, 2008, a disability rating of 40 percent for 
lumbar strain is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


